CONSULTING AGREEMENT

 

This agreement ("Agreement") is effective the 16th day of June 2014 (“Effective
Date”) by and between U.S. Precious Metals, Inc., a Delaware corporation whose
address is 176 Route 9 North, Suite 306, Marlboro, NJ 07728 (“Company”) and
Professor Edgar Choueiri, an individual whose address is 417 Alexander Street,
Princeton, NJ 08540 ("Professor Choueiri" or “Consultant”) in accordance with
the terms and conditions herein.

 

*WITNESSETH*

 

WHEREAS, Professor Choueiri is renowned scientist in applied physics, including
the application of plasma technology, and the Company desires to engage
Professor Choueiri as a consultant to the Company and Professor Choueiri desires
to accept such position, subject to the terms and conditions herein,

 

WHEREAS, Professor Choueiri currently is a member of the Board of Directors of
the Company and desires to resign from such position concurrent with the
execution hereof,

 

***

 

NOW THEREFORE, subject to the mutual terms, conditions and covenants herein, the
parties do hereby agree as follows.

 

I.

PERFORMANCE BY CONSULTANT

 

1.01. Resignation from the Company’s Board of Directors. Concurrent with the
execution hereof, the Professor Choueiri hereby resigns from the Board of
Directors of the Company. The resignation by the Professor Choueiri is not a
result of matter relating to the Company’s operations, policies or practices.

 

1.02. Appointment. The Company hereby engages Professor Choueiri as the
Company’s Chief Plasma Scientist and Professor Choueiri hereby accepts such
engagement subject to the terms and conditions herein. Professor Choueiri shall
be the Chief Plasma Scientist of the Company, and shall report to the President
of the Company or such other officer as directed by the Company’s Board of
Directors.

 

1.03. Services to be Rendered. During the Term (as defined herein) of the
Agreement, Professor Choueiri covenants and agrees that it will perform the
services on behalf of Company as described on Exhibit I (attached hereto and
made a part hereof) (“Services”). It is understood that all information provided
to Professor Choueiri by the Company, and all Services performed by Professor
Choueiri, shall remain or be the sole and exclusive property of the Company.

 

II.

TERM AND TERMINATION

 

The term of this Agreement shall commence on the Effective Date and shall
continue on a month-to-month basis. This agreement may be terminated by either
party by providing thirty (30) days written notice to the other party.

1

 

 

III.

COMPENSATION

 

3.01. Compensation. As consideration for Consultant performing the Services, the
Company shall pay Professor Choueiri the sum of Four Thousand Dollars ($4,000)
per calendar month in accordance with the Company regular, bi-monthly payment
schedule. The amount shall be reduced on a pro rata basis for less than a full
calendar month of Services.

 

3.02. Costs and Expenses of Performance. Except as set forth on the Exhibit I,
all costs and expenses of Consultant’s performance hereunder shall be borne by
the Professor Choueiri.

 

3.03. Stock Options. It is understood that the Company previously has granted
Professor Choueiri stock options to acquire 1,000,000 shares of Company common
stock pursuant to the Company’s 2007 Stock Option Plan in connection with his
appointment as a Director the Company (“Stock Options”) with an exercise price
of twenty five cents ($0.25) per share. It is further understood that,
notwithstanding Professor Choueiri’s resignation as a Director of the Company
herewith, the Stock Options will not terminate until thirty (30) days following
the termination of this Agreement. In addition, the Company will reset the per
share option exercise price of the Stock Options to one cent ($0.01) above the
closing price of the Company’s common stock on the Effective Date. A true and
correct Stock Option Agreement governing the Stock Options, inclusive of the
option price reset, has been provided to Professor Choueiri herewith.

 

3.04. Stock Grant. It is further understood that the Company previously has
issued Professor Choueiri 250,000 shares of Company common stock as a stock
grant in 2013 in connection with his role as a Director the Company for fiscal
years ended May 31, 2013 and 2014 (“Stock Grant”). The parties acknowledge that
the Stock Grant shall be unaffected by Professor Choueiri’s resignation as a
Director of the Company herewith, however, the parties acknowledge and agree
that no further stock grants will be issued or inure to Professor Choueiri in
his capacity as a Director of the Company.



IV.

INDEPENDENT CONTRACTOR

 

4.01 Independent Contractor. In performing the services provided herein,
Professor Choueiri shall be deemed an independent contractor for all purposes
and shall be responsible for all taxes associated with the compensation
contained herein, including but not limited to the Federal Insurance
Contribution Act, the Social Security Act, the Federal Unemployment Act and
income withholding at the source. Consultant shall not be construed to be an
employee of the Company. Consultant shall be solely responsible for the payment
of all self employment and federal and state income taxes and the filing of
required estimated and informational returns relating to compensation received
hereunder.

 

4.02. Non Exclusivity. The Company acknowledges that Professor Choueiri has
other companies as clients and the contractual arrangement described in this
Agreement shall not be exclusive as to the parties hereto.

 

4.03. No Conflict. The execution and performance of this Agreement by Professor
Choueiri will not be precluded by or conflict with any other agreement or
arrangement between Professor Choueiri and any third party.

2

 

 

V.

CONFIDENTIALITY PROVISIONS

 

5.01. Confidentiality. Consultant agrees that Consultant will not, except when
required by applicable law or order of a court, during the term of this
Agreement or thereafter, disclose directly or indirectly to any person or
entity, or copy, reproduce or use, any Trade Secrets (as defined below) or
Confidential Information (as defined below) or other information treated as
confidential by the Company known, learned or acquired by the Consultant during
the period of the Consultant's engagement by the Company. For purposes of this
Agreement, "Confidential Information" shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates or of third
parties in the possession of the Company or any of its affiliates, and any
nonpublic technical, training, financial and/or business information treated as
confidential by the Company or any of its affiliates, whether or not such
information, knowledge, Trade Secret or data was conceived, originated,
discovered or developed by Consultant hereunder. For purposes of this Agreement,
"Trade Secrets" shall include, without limitation, any formula, concept,
pattern, processes, designs, device, software, systems, list of customers,
training manuals, marketing or sales or service plans, business plans, marketing
plans, financial information, or compilation of information which is used in the
Company's business or in the business of any of its affiliates. Any information
of the Company or any of its affiliates, which is not readily available to the
public, shall be considered to be a Trade Secret unless the Company advises
Consultant in writing otherwise. Consultant acknowledges that all of the
Confidential Information is proprietary to the Company and is a special,
valuable and unique asset of the business of the Company, and that Consultant's
past, present and future engagement by the Company has created, creates and will
continue to create a relationship of confidence and trust between the Consultant
and the Company with respect to the Confidential Information. Furthermore,
Consultant shall immediately notify the Company of any information, which comes
to its attention, which might indicate that there has been a loss of
confidentiality with respect to the Confidential Information. In such event,
Consultant shall take all reasonable steps within its power to limit the scope
of such loss.

 

5.02. Return of the Company’s Proprietary Materials. Consultant agrees to
deliver promptly to the Company on termination of this Agreement for whatever
reason, or at any time the Company may so request, all documents, records,
artwork, designs, data, drawings, flowcharts, listings, models, sketches,
apparatus, notebooks, disks, notes, copies and similar repositories of
Confidential Information and any other documents of a confidential nature
belonging to the Company, including all copies, summaries, records,
descriptions, modifications, drawings or adaptations of such materials which
Consultant may then possess or have under its control. Concurrently with the
return of such proprietary materials to the Company, Consultant agrees to
deliver to the Company such further agreements and assurances to ensure the
confidentiality of proprietary materials. Consultant further agrees that upon
termination of this Agreement, Consultant's, employees, consultants, agents or
independent contractors shall not retain any document, data or other material of
any description containing any Confidential Information or proprietary materials
of the Company.

 

 

 

 

3

 

 

VI.

MISCELLANEOUS PROVISIONS

 

6.01. Paragraph Titles. The titles in this Agreement are inserted for
convenience and for identification purposes only and are not intended to
describe, interpret, define or limit the scope, intent or extent of this
Agreement or any provisions hereof.

 

6.02. Binding Provisions. The terms and conditions herein are binding upon and
inure to the benefit of the successors and assigns of the parties hereto, except
that, this Agreement is non-assignable by Consultant.

 

6.03. Applicable Law. This agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey with venue resting in any
state or federal court located in New Jersey.

 

6.04. Entire Agreement and Waiver. This Agreement constitutes the entire
agreement between the parties and, inclusive of the Stock Option Agreement,
supersedes all other prior and contemporaneous negotiations, agreements and
arrangements between the parties regarding any form of compensation due and
owing to Consultant in any capacity. Moreover, other than payments due hereunder
and the rights under the Stock Option Agreement, Consultant waives any and all
claims and charges against the Company for payment of compensation or
remuneration as a result of services rendered or to be rendered by Consultant,
including acting as a member of the Board of Directors of the Company.

 

6.05. Notices. All notices and other communications hereunder shall be in
writing and, unless otherwise provided herein, shall be deemed duly given if
delivered personally or mailed by registered or certified mail (return receipt
requested) or by Federal Express or other similar courier service to the parties
at the respective addresses set forth above (or at such other address for the
party as shall be specified by like notice). Any such notice, demand or other
communication shall be deemed to have been given on the date personally
delivered or as of the date mailed, as the case may be.

 


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

CONSULTANT

 

 

/s/ Edgar Choueiri

Professor Edgar Choueiri

 

COMPANY

U.S. Precious Metals, Inc.

 

 

/s/ Gennaro Pane

Gennaro Pane

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

EXHIBIT I

 

(Attached to and made a part of that certain

Consulting Agreement with an effective date of dated June 16, 2014

by and between US Precious Metals, Inc. and

Edgar Choueiri)

 

1. SERVICES.

Services as stated in this Agreement shall mean the following:

 

Serve as a service provider and problem solver; including but not limited to,
plasma simulations, computer experiments, magnetic helcity, Alfven wave
functions, mode conversion, resonances cones and reactor chambers, laser induced
fluorescent resonance, electron plasma theory and analytic dynamics, plasma
statistical mechanics, linear and non-linear plasma wave and beam diagnostics,
research in thermal plasma generators and torches, auto electro-magnetic
rotation (AEMR), heat transfers in plasma arc generators using magnetically
rotated arcs, inductively couple RF plasma reactors and plasma chambers,
inductively coupled plasma optical emission spectroscopy and electron spin
resonance, integrated plasma-based spin systems for recovery of precious metals,
magnetically enhanced thermal resonance chambers, kinetic theory of quantum
plasmas, among other leading edge plasma-based innovations for the more
efficient and effective adaptation of plasma-based advanced thermal systems
designed for the atomic and quantum based recovery of metallic elements.

 

 

2. EXPENSES:

 

The Company shall reimburse Consultant for all reasonable out-of-pocket expenses
actually incurred by Consultant and accounted for and evidenced in accordance
with the standard policies, practices or procedures regarding expense
reimbursement that the Company may establish from time to time. In addition to
the foregoing, Company will reimburse Consultant for any and all necessary,
customary, and usual expenses incurred by him while traveling for and on behalf
of the Company pursuant to the Company's directions.

